Martin, J.
delivered the opinion of the eourt. The defendant, sued for the price the adjudication of the farm of the duties able to the plaintiffs by the sellers of meat, fish, vegetables, &c. filed a petition of recon-vention, complaining of the gross neglect of the officers of the corporation, in enforcing obedience to the ordinances of the city council, whereby the defendants were considerably injured. The case was tried by a jury, who found for the defendant on the reconvention; and the plaintiffs appealed without having made any effort to obtain a new trial.
The case turns on a mere point of fact. If the officers of the city have, by their negligence, prevented the defendant from collecting the duties, the farm of which was adjudicated to the latter, or if their gross negligence has rendered the farm less productive and ad van-*156tageous, the defendant ought to be indemnified. °
Moreau and De Armas for the plaintiff Derbigny and Preston for the defendant.
Of these facts the jury were the proper § -iu<l§es: defendants have not complained of the verdict below; the judge has expressed his satisfaction therewith. In such a case we rarely interfere, and the examination of the evidence has convinced us we ought not to do it
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.